07/08/2021


                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                               Case Number: DA 21-0079

                                         No. DA 21-0079
 CLAIMANTS: East Bench Irrigation District; United                  ON APPEAL FROM THE
 States of America (Bureau of Reclamation)                           MONTANA WATER
                                                                          COURT
 OBJECTORS: East Bench Irrigation District; State of
 Montana Department of Fish, Wildlife, and Parks; Point of            No. 41B-265-P-2015
 Rocks Angus Ranch Inc.
                                                                           41B 40850-00
 COLJNTEROBJECTORS: Madison Valley Garden                                  41B 40851-00
 Ranch, LLC; Open A Ranch, Inc.                                            41B 40852-00
                                                                           41B 40854-00
 NOTICE OF INTENT TO APPEAR: Geoduck Land                                  41B 40855-00
 &Cattle LLC; Smith's Elk Meadows Ranch, LLC; Water                        41B 40856-00
 Users Irrigation Co.                                                      41B 40857-00
                                                                           41B 40858-00
 INTERVENORS: Bar J Ranch; David E. & Shelli                               41B 40859-00
 Schuett; Baldy View Enterprises, LLC; William C.                          41B 40860-00
 Mancoronal; Roxanne E. Mancoronal; Justin D. Devers;                      41B 40861-00
 William R. Grose; Point of Rocks Angus Ranch
 Inc.; Clark Canyon Water Supply Co.


        ORDER GRANTING THE UNOPPOSED MOTION BY APPELLEES
     FOR 30-DAY EXTENSION OF TIME FOR FILING ANSWERING BRIEFS
_____________________________________________________________________________


       In consideration of the unopposed joint motion by Appellees for a 30-day extension of

time for filing answering briefs and the good cause appearing therefore,

       IT IS ORDERED that the motion is GRANTED. Answering briefs for all appellees shall

be filed on or before August 23, 2021. Appellant’s reply brief, if any, shall be filed on or before

September 7, 2021.

       DATED this ___day of _______, 2021.
                                                     For the Court,




                                                                                    Electronically signed by:
                                                                                          Mike McGrath
                                                                             Chief Justice, Montana Supreme Court
                                                                                           July 8 2021